
	
		III
		111th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			March 26 (legislative
			 day, March 25), 2010
			Ms. Stabenow (for
			 herself, Mr. Isakson,
			 Mr. Johanns, and
			 Mr. Udall of Colorado) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April as
		  Parkinson’s Awareness Month.
	
	
		Whereas Parkinson’s disease is the second most common
			 neurodegenerative disease in the United States, second only to Alzheimer’s
			 disease;
		Whereas even though there is inadequate comprehensive data
			 on the incidence and prevalence of Parkinson's disease, as of 2010, it is
			 estimated that the disease affects over 1,000,000 people in the United
			 States;
		Whereas although research suggests the cause of
			 Parkinson's disease is a combination of genetic and environmental factors, the
			 exact cause and progression of the disease is still unknown;
		Whereas there is no objective test for Parkinson’s disease
			 and the rate of misdiagnosis can be high;
		Whereas symptoms of Parkinson’s disease vary from person
			 to person and include tremor, slowness, difficulty with balance, swallowing,
			 chewing, and speaking, rigidity, cognitive problems, dementia, mood disorders,
			 such as depression and anxiety, constipation, skin problems, and sleep
			 disruptions;
		Whereas medications mask some symptoms of Parkinson's
			 disease for a limited amount of time each day, often with dose-limiting
			 side-effects;
		Whereas ultimately the medications and treatments lose
			 their effectiveness, generally after 4 to 8 years, leaving the person unable to
			 move, speak, or swallow;
		Whereas there is no cure, therapy, or drug to slow or halt
			 the progression of Parkinson’s disease;
		Whereas increased education and research are needed to
			 help find more effective treatments with fewer side effects and, ultimately, an
			 effective treatment or cure for Parkinson's disease;
		Whereas the Federal Government, through the National
			 Institutes of Health, the Department of Defense Neurotoxin Exposure Treatment
			 Parkinson’s Research Program, the Veterans Affairs Parkinson’s Disease
			 Research, Education and Clinical Centers, and other agencies, supports vital
			 work to better understand Parkinson’s disease and to find new treatments;
			 and
		Whereas the Parkinson’s community will gather in Central
			 Park on April 24, 2010, for the Parkinson’s Unity Walk, an annual gathering
			 inspiring people with Parkinson’s, their friends, and their families: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of April as Parkinson’s Awareness Month;
			(2)supports the
			 goals and ideals of Parkinson’s Awareness Month;
			(3)continues to
			 support research to find better treatments, and eventually, a cure for
			 Parkinson’s disease;
			(4)recognizes the
			 people living with Parkinson’s who participate in vital clinical trials to
			 advance our knowledge of this disease; and
			(5)commends the
			 dedication of local and regional organizations, volunteers, and millions of
			 Americans across the country working to improve the quality of life of persons
			 living with Parkinson’s disease and their families.
			
